Citation Nr: 9900984	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  97-14 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for memory loss as a 
residual of heat stroke.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel

INTRODUCTION

The veteran has over 20 years of unverified active duty 
service.  He retired on May 31, 1994.

This case comes to the Board of Veterans Appeals (Board) on 
appeal from an April 1995 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which, in pertinent part, denied 
service connection for right and left knee conditions, as 
well as an upper back condition and memory loss due to heat 
stroke.  The veteran filed a timely notice of disagreement, 
and was issued a statement of the case (SOC) as to these 
claims in January 1996.  Later that month, the veteran filed 
a VA Form 9, Appeal to the Board, in which he indicated that 
he wished to continue his appeal as to his memory loss claim.  
The veteran then offered testimony at a hearing before the 
Hearing Officer (HO) at the VARO.  During the course of the 
hearing, the veterans accredited representative noted that 
although the veterans January 1996 VA Form 9 only addressed 
his memory loss claim, he did intend to continue his appeal 
as to all four issues.  By decision and supplemental 
statement of the case issued in March 1997, the HO granted 
service connection and assigned separate 10 percent 
disability ratings for degenerative changes of the right 
knee, degenerative changes of the left knee and myofascial 
upper back pain of the thoracic (dorsal) spine.  However, the 
HO confirmed and continued the denial of the veterans memory 
loss due to heat stroke claim.

Concerning the veterans bilateral knee and upper back pain 
claims, the Board finds that they are no longer in appellate 
status.  Initially, it is noted that a substantive appeal 
must be filed within 60 days from the date that the agency of 
original jurisdiction mails the SOC to the appellant (March 
9, 1996), or within the remainder of the 1-year period from 
the date of mailing of the original notification of 
determination being appealed (April 26, 1996), whichever is 
later.  38 C.F.R. § 20.302(b) (1997).  Consequently, the 
veteran only had until April 26, 1996 to perfect his appeal; 
he failed to do so.  Under the circumstances, the failure to 
file timely substantive appeal is fatal, and the Board lacks 
jurisdiction to address his bilateral knee and upper back 
pain claims.

The Board is also cognizant of the fact that the HO 
subsequently granted service connection and assigned separate 
10 percent disability ratings for degenerative changes of the 
right knee, degenerative changes of the left knee and 
myofascial upper back pain of the thoracic (dorsal) spine.  
Notwithstanding, the Board observes that the United Stated 
Court of Appeals for the Federal Circuit has recently held 
that where service connection has been granted after an 
appeal has been initiated, it is manifest that the 
appellants NOD concerned the logically up-stream element 
of service connectedness and did not concern the 
logically down-stream element of compensation level.  
Grantham v. Brown, 114 F.3d 1156 (1997).  Therefore, even it 
is assumed, ab initio, that the veterans claims were still 
in appellate status at the time of the July 1996 hearing and 
the subsequent March 1997 decision, his initial NOD as to the 
denial of his claims for service connection does not convey 
appellate jurisdiction over the subsequent issues of 
entitlement to increased ratings.

In sum, the Board finds that the veterans bilateral knee and 
upper back pain claims are no longer in appellate status, 
and, therefore, will no longer be discussed herein.


REMAND

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Consequently, examinations by specialists are 
recommended in those cases which present a complicated 
disability picture.  Hyder v. Derwinski, 1 Vet. App. 221 
(1991).

A preliminary review of the record reveals that the veteran 
had over 20 years of unverified active duty service in the 
United States Navy and Coast Guard.  A review of the 
veterans service medical records show, in pertinent part, 
that he was hospitalized for heat stroke in July 1983, on the 
first day of physical training after reporting to a diving 
school.  A July 28, 1993, clinical record shows that the 
veteran had collapsed after an hour of physical training.  He 
remained conscious, but was unable to stand and rambled 
incoherently.  He had ceased sweating when carried into sick 
bay.  Examination of the veteran revealed that his blood 
pressure was 80/0, with a weak pulse and a rectal temperature 
of 106.5 degrees.  His pupils were equal, round and reactive 
to light (PERRL).  Extraocular movement (EOM) was intact.  He 
had a bounding carotid pulse.  His point of maximal impulse 
(PMI) was at the 5th intercostal space (ICS).  His skin was 
warm and wet (due to hosing).  There was delirium.  It was 
noted that the veteran had improved with ice sheets and an 
intravenous (IV) and oxygen treatment.  He was then 
transferred to Tyndall Hospital, where he began shivering for 
about 10 minutes before the frequency of his iced sheet 
changes was decreased.  The veteran was noted to be alert and 
oriented, but exhausted.  A Record of Inpatient Treatment 
shows that the veteran was discharged to duty on July 29, 
1983.  An August 8, 1983, follow-up record shows that the 
veteran had been getting uric acid (UA), blood urea nitrogen 
(BUN) and creatine phosphokinase (CPK) levels drawn every 2-3 
days since discharge from Tyndall.  CPK was up to 3000 on the 
Sunday prior, with no complaints.  His UA level was normal.  
There was no mention of the presence of any chronic residual 
due to heat stroke during the veterans active duty service.  
The veteran had normal neurologic and psychiatric evaluations 
on retirement examination in January 1994.  He retired on May 
31, 1994, and was transferred to Fleet Reserve.

In conjunction with his claim for service connection, the 
veteran was afforded VA neurologic examination for 
compensation and pension (C&P) purposes in March 1995.  
Evaluation of the veteran revealed that he had decreased 
short-term memory and recall; he recalled 1 out of 3 objects 
in 5 minutes.  His calculations, as well as serial sevens, 
were very disrupted.  His speech was normal; that is, he had 
normal repetition but, at times, he had significant problems 
with word finding.  The rest of the veterans higher cortical 
function examination was normal.  The rest of the 
neurological examination was normal.  The examiner felt that 
the veteran had suffered some damage to the brain affecting 
memory area, either the temporal or orbital frontal complex.  
This is subsequent to his extreme hyperthermia, which was 
documented in 1983 after a training exercise.

In August 1996, the veteran was afforded a VA neurologic 
examination for the purpose of determining whether damage to 
the brain was as likely as not resulted from heat stroke.  
However, the August 1996 examination report pertained solely 
to the veterans now service-connected upper back disability.  
In a September 1996 addendum to the examination report, the 
examiner noted that the veteran had a history of being 
afebrile with heat stroke, and that neurologic examination in 
March 1995 showed some difficulty with memory.  The examiner 
further stated that on prior examination, the veteran was 
more concerned with back dysfunction than any difficulty with 
memory.  The veteran had no difficulty with long-term and 
short-term memory, and his attention span was normal.  
Cranial nerves were normal, and the remainder of the 
veterans neurologic examination, motor and sensory, was 
normal.  The examiner opined that the reported heat stroke 
did not cause significant brain injury as there was nothing 
demonstrable on neurologic examination.

The United States Court of Veterans Appeals (Court) has 
stated that the Board may only consider independent medical 
evidence to support its findings.  If the medical evidence of 
record is insufficient, or, in the opinion of the Board, of 
doubtful weight or credibility, the Board may seek an 
advisory opinion, order a medical examination or cite 
recognized treatise in its decisions that clearly support its 
ultimate conclusions.  This procedure ensures that all 
medical evidence contrary to the veterans claim will be 
known.  Where there is a wide diversity of medical opinion, 
the duty-to-assist requires that an additional examination be 
performed.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Cousino v. Derwinski, 1 Vet. App. 536 (1991). The Board finds 
that given the wide diversity of medical opinion as to 
whether the veterans presently suffers from a cognitive 
deficit resulting from in-service heat stroke, additional VA 
examination by a neuropsychological specialist would provide 
an independent basis for determining whether the veteran is, 
in fact, entitled to the benefit sought.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for memory loss since September 
1, 1996, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The RO should also request records 
from the National Personnel Records 
Center (NPRC), St. Louis, Missouri, or 
other repository, which verify any and 
all dates of active service for the 
veteran.  The RO should also request 
legible copies of all medical records, to 
include examination reports and hospital 
summaries, compiled during such periods, 
other than those which have been 
previously forwarded.

3.  The RO must then schedule the veteran 
for a comprehensive neuropsychological 
examination by an appropriate VA 
specialist.  This study must be conducted 
in accordance with the VA Physician's 
Guide for Disability Evaluation 
Examinations.  All indicated tests, 
including appropriate psychological 
studies with applicable subscales, must 
be conducted.  Consequently, the 
veterans claims folder must be made 
available to and independently reviewed 
by the examiner prior to the requested 
study.  The neuropsychological specialist 
should then correlate the findings and 
render opinions as to:

	a. whether the veteran currently 
manifests a memory loss or other 
cognitive deficit; AND
	b. if so, whether it can be stated 
to a reasonable degree of medical 
certainty that the veterans current 
disorder is related to his in-service 
heat stroke.

A legible copy of the specialists 
report, with a complete rationale for any 
opinions expressed, positive or negative, 
must be provided.

4.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the examination report does 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies or adequate responses to 
the specific joint opinions requested, 
that report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(1998) (if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.).  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

5.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veterans service connection claim.  
If the determination remains unfavorable 
to the veteran in any way, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
